Citation Nr: 1630851	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to March 1992, including service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for memory loss and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic headaches began in service.


CONCLUSION OF LAW

The criteria for service connection for a chronic headache condition have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

Chronic Headache Condition

The Veteran asserts that he did not have headaches prior to his deployment to the Southwest Asia Theater of operations.  He asserts that headaches began while deployed there and they have continued unabated.  See April 2016 Board hearing transcript.

The Board acknowledges that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
 § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Veteran provided credible, competent testimony that he has recurrent headaches, sometimes severe, that began during his active service while he was stationed in Southwest Asia.  See April 2016 Board hearing transcript.  He further testified that he continues to experience the same symptoms which began in service.  See id.  The Veteran is competent to give testimony that he experiences headaches, which are within the realm of personal experience and/or observation.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the Veteran does not have a current diagnosis of a headache disability; however, a current diagnosis is, by definition, not required for a Persian Gulf-related undiagnosed illness.  Based on the competent and credible lay testimony of the Veteran, the Board finds that his current headache disorder had its onset in service.  In addition, the Veteran has provided lay testimony suggesting that he has severe headaches, sometimes prostrating, as often as three to four days per week.  These manifestations would correlate with at least a 10 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.124a, DC 8100.  Thus service connection for an undiagnosed chronic headache disability is warranted. 


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, service connection for a chronic headache condition is granted. 
 

REMAND

In his April 2016 notice of disagreement and his April 2016 Board hearing, the Veteran asserted that he had memory loss and chronic fatigue since service.  Unlike the Veteran's claimed headaches, there is evidence of record suggesting his claimed chronic fatigue and memory loss are attributable to diagnosed conditions. 

Private treatment notes of Dr. P. dated December 2009 and March 2010 reflect the Veteran complained of memory deficit.  VA mental health notes from April and June 2011 reflect the Veteran complained of fatigue and feeling weak.  At his February 2011 VA Health and Physical examination, the Veteran complained of becoming easily fatigued.  The Veteran received a VA examination in July 2011 which discussed some of these claims in part; however the medical opinion is not sufficient for adjudicatory purposes.  On remand, the Veteran should be scheduled for an appropriate VA examination(s) to discuss these claims.  The claims file should be made available to, and reviewed by the examiner.  The examiner should fully document the Veteran's symptoms and the history of each of these claimed conditions, and answer the questions outlined below.  

In addition, updated treatment notes should be obtained on remand, to include VA treatment records, private treatment records, and Social Security Administration records.  Any pertinent private treatment notes that are not of record should also be obtained with the Veteran's assistance. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board. 

2.  Ask the Veteran to identify any pertinent private treatment records that have not been associated with the claims file and attempt to obtain those records with the Veteran's assistance, if indicated.

3.  Attempt to obtain any pertinent medical records regarding the Veteran's disabilities from the Social Security Administration and associate them with the Veteran's claims file.

4.  Arrange for the Veteran to have an appropriate VA examination(s) to obtain an expert medical opinion addressing the Veteran's claims for memory loss and chronic fatigue.  The entire claims folder should be provided to, and reviewed by, the examiner.  The examiner is asked to address each of the following questions: 

(a)  Provide a current diagnosis for any and all memory loss disorders and fatigue disorders found extant.  

(b) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.  

4.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed above, readjudicate the remanded claims with consideration of all pertinent evidence and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

5.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


